56 F.3d 78NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Ronald L. PARKER, Defendant-Appellant.
No. 93-5171.
United States Court of Appeals, Tenth Circuit.
May 25, 1995.

Before SEYMOUR, Chief Judge, Mckay, and TACHA, Circuit Judges.
ORDER AND JUDGMENT*
SEYMOUR, Chief Judge.


1
This appeal is currently before the court on Ronald Parker's "Motion For Dismissal Of The Indictment And For Immediate Release From Custody."  The court has considered this matter in light of the Supreme Court's recent decision in United States v. Lopez, 115 S. Ct. 1624 (1995).  We conclude that the judgment of conviction must be reversed to conform with that opinion.  We direct remand to the district court for dismissal of the indictment and consideration of the motion for release.


2
The judgment of the United States District Court for the Northern District of Oklahoma is REVERSED, and the matter is REMANDED for dismissal of the indictment and for consideration of the motion for release.  The mandate shall issue forthwith.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments; nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470